DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Applicant’s argument focuses on the final limitation of claim 1: wherein the method can be completed within 2 hours of obtaining the environmental sample. Applicant argues:

    PNG
    media_image1.png
    438
    1277
    media_image1.png
    Greyscale

This argument is not persuasive for the following reasons. Firstly, the limitation does not require that the method is completed within 2 hours of obtaining the environmental sample. It only requires that the method can be completed within 2 hours of obtaining the environmental sample. Secondly, Stedtfeld’s device was a “hand-held device” (see title) and was intended as a “field-deployable approach for cell concentration followed by rapid direct amplification and quantification without cell lysis and DNA purification” (page 13855, last paragraph). If a technician collected the environmental sample and commenced the filtration procedure immediately, then the method could be completed within 2 hours (or even “approximately 1 hour”) of “obtaining” the environmental sample. Therefore, Stedtfeld’s method inherently meets the limitations of claim 1.
In addition, the rejection of claim 42 under 35 USC 102(a)(1) has been modified to more clearly explain how the method of Stedtfeld could be completed “within 1 hour”.
Regarding the previous rejections under 35 USC 103, Applicant argues:

    PNG
    media_image2.png
    222
    1257
    media_image2.png
    Greyscale

As already discussed, Stedtfeld inherently meets the limitation wherein the method can be completed within 2 hours of obtaining the environmental sample. Therefore, this argument is not persuasive.
Applicant also argues:

    PNG
    media_image3.png
    379
    1262
    media_image3.png
    Greyscale

Feldsine was relied upon merely to provide an apparent reason to detect Legionella in a water sample. The rejection does not posit substituting Stedtfeld’s methodology with that of Feldsine. Therefore, the length of time required to perform Feldsine’s method is irrelevant. 
For these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-18, 20, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stedtfeld et al. (Environmental Science & Technology, 2014; hereinafter “Stedtfeld”) as evidenced by the Millipore User Guide for the Sterivex™-GP Sterile Vented Filter Unit (hereinafter, “Millipore”; 2018).
Re claim 1, Stedtfeld teaches a method (pg 13855, col 2, para 2-pg 13856, col 1, para 1) comprising steps of: 
obtaining an environmental sample comprising a microorganism, wherein the microorganism comprises a nucleic acid (Abstract; pg 13856, col 1, para 3-col 2, para 1; page 13858, col 1, para 1); 
concentrating the environmental sample to produce a concentrated sample (pg 13856, col 1, para 3-col 2, para 1), wherein the microorganism is concentrated about 2-fold to about 125-fold in the concentrated sample as compared to the environmental sample (pg 13859, col 2, para 4); 
contacting the concentrated sample with a nucleic acid amplification reagent in a reaction vessel (pg 13857, col 1, para 2), wherein the concentrated sample is directly contacted with the nucleic acid amplification reagent without any intervening steps (pg 13855, col 2, para 2); 
and performing a nucleic acid amplification reaction on the nucleic acid from the microorganism in the concentrated sample (pg 13857, col 1, para 2), wherein the method can be completed within 2 hours of obtaining the environmental sample (pg 13860, col 1, para 2).  
Stedtfeld meets the “within 2 hours” limitation in at least the following manner. Firstly, the limitation does not require that the method is completed within 2 hours of obtaining the environmental sample. It only requires that the method can be completed within 2 hours of obtaining the environmental sample. Secondly, Stedtfeld’s device was a “hand-held device” (see title) and was intended as a “field-deployable approach for cell concentration followed by rapid direct amplification and quantification without cell lysis and DNA purification” (page 13855, last paragraph). If a technician collected the environmental sample and commenced the filtration procedure immediately, then the method could be completed within 2 hours (or even “approximately 1 hour”) of “obtaining” the environmental sample. Therefore, Stedtfeld’s method inherently meets the limitations of claim 1.

Re claim 2, Stedtfeld teaches the method of claim 1, wherein the environmental sample is untreated fresh water (pg 13856, col 1, para 3-col 2, para 1; note groundwater is considered untreated freshwater).

Re claim 3, Stedtfeld teaches the method of claim 1, wherein the microorganism is a bacteria (pg 13856, col 2, para 2; Dehalococcoides ethenogenes is bacteria).

Re claim 7, Stedtfeld teaches the method of claim 1, wherein the environmental sample is concentrated to produce the concentrated sample by filtration (pg 13856, col 1, para 3-col 2, para 1 “Dilutions of the DHC consortium and groundwater at the specified volume (100 mL, 1 L, and 4 L) were pushed through the filter using sterile 140 mL syringes with luer lock fittings.”).

Re claim 8, Stedtfeld teaches the method of claim 1, wherein the environmental sample is concentrated to produce the concentrated sample by filtration (pg 13856, col 1, para 3-col 2, para 1).

Re claim 9, Stedtfeld teaches the method of claim 8, wherein the filtration step comprises washing a retentate and/or eluting the concentrated sample from the filter (pg 13856, col 2, para 1 “After filtration, concentrated cells were released from the filter by adding 0.9 mL of elution buffer”). 

Re claim 10, Stedtfeld teaches the method of claim 8, wherein the filtration is performed using a hydrophilic filter membrane (pg 13856, col 1, para 3-col 2, para 1 “Sample filtration experiments were performed using Sterivex cartridges (SVGPL10RC, Millipore, Billerica, MA)”; note Sterivex cartridges SVGPL10RC is a hydrophilic filter membrane, according to Milipore (n.d.), pg 2 “SVGPL10RC - Sterivex™-GP filter unit with Luer-Lok™ outlet (15/pk)”; pg 7 “Millipore Express® hydrophilic PES membrane”).

Re claim 11, Stedtfeld teaches the method of claim 8, wherein the filtration is performed using a hydrophilic polyethersulfone (PES) filter membrane (pg 13856, col 1, para 3; note Sterivex cartridges SVGPL10RC is a hydrophilic filter membrane, according to Milipore (n.d.), pg 2 “SVGPL10RC - Sterivex™-GP filter unit with Luer-Lok™ outlet (15/pk)”; pg 7 “Millipore Express® hydrophilic PES membrane”).

Re claim 12, Stedtfeld teaches the method of claim 1, wherein the nucleic acid amplification reaction comprises a DNA polymerase at a concentration of at least 1.0 U/reaction and a primer at a concentration of at least 0.2 μM (pg 13857, col 1, para 2 “Briefly, primers were dispensed and dehydrated in the reaction wells (during card assembly) to yield 1.6 μM each of FIP and BIP primers, 800 nM each of LB and FB primers, and 200 nM each of F3 and B3 primers, after dissolution of sample.”; also note that the total reaction volume was 40 µl, so 0.64 units of Bst DNA polymerase per µl of reaction comes to 25.6 units).  

Re claim 13, Stedtfeld teaches method of claim 1, but does not teach the nucleic acid amplification reaction comprises a probe at a concentration ranging from at least 1.0 μM to about 14 μM (pg 13857, col 1, para 2 “Reaction mixtures loaded in the card…20 μM of SYTO-81 fluorescent dye (Invitrogen)”).

Re claim 14, Stedtfeld teaches the method of claim 12, wherein the DNA polymerase is at a concentration ranging from at least 3.4 U/reaction to about 45 U/reaction (pg 13857, col 1, para 2; note in a 40ul reaction mixture having 0.64U uL-1 polymerase contains 25.6 U polymerase).
  
Re claim 15, Stedtfeld teaches the method of claim 12, wherein the primer is at a concentration ranging from at least 1.3 μM to about 15 μM (pg 13857, col 1, para 2 “Briefly, primers were dispensed and dehydrated in the reaction wells (during card assembly) to yield 1.6 μM each of FIP and BIP primers, 800 nM each of LB and FB primers, and 200 nM each of F3 and B3 primers, after dissolution of sample.”).

Re claim 16, Stedtfeld teaches the method of claim 1, wherein the nucleic acid amplification reagent does not comprise a reagent which is designed to resist DNA polymerase inhibitors (note Stedtfeld does not contain a reagent which is designed to resist DNA polymerase inhibitors).

Re claim 17, Stedtfeld teaches the method of claim 1, wherein the method does not include a step of lysing the microorganism (pg 13855, col 2, para 2).

Re claim 18, Stedtfeld teaches the method of claim 1, wherein the method does not further include a step of purifying the nucleic acid from the microorganism (pg 13855, col 2, para 2).

Re claim 20, Stedtfeld teaches the method of claim 1, further comprising a step of determining whether an amplification product was produced as a result of the nucleic acid amplification reaction (pg 13857, col 1, para 3 “a no template control was used in the fourth column of each card.”; pg 13858, col 2, para 4-pg 13859, col 1, para 1 “Lower dilutions and no template control showed no amplification”).  

Re claim 41, Stedtfeld teaches the method of claim 8, wherein the filtration is performed using a hydrophilic filter disk (pg 13855, col 2, para 2-pg 13856, col 2, para 1 “Sample filtration experiments were performed using Sterivex cartridges (SVGPL10RC, Millipore, Billerica, MA)”; note Sterivex cartridges SVGPL10RC is a hydrophilic filter membrane, according to Milipore (n.d.), pg 2 “SVGPL10RC - Sterivex™-GP filter unit with Luer-Lok™ outlet (15/pk)”; pg 7 “Millipore Express® hydrophilic PES membrane”).

Re claim 42. Stedtfeld remarked (page 13860, beginning of first full paragraph, citations omitted): “For the current EDA protocol, the total time required to complete all steps from sample filtration to results on the iPod is approximately 1 hour. The time required to complete the sample filtration protocol is 12-15 min (for 100 mL), however, this time will be dependent on the volume filtered and the mechanism for pushing sample through the Sterivex cartridge. The time required to manually push groundwater through the cartridge using a syringe is approximately 60 mL/min, and should not exceed 100 mL/min when a pump is used.”
“Approximately 1 hour” is not necessarily “within 1 hour” (“approximately 1 hour” could be, e.g., 1 hour and 10 minutes). However, Stedtfeld made clear that the filtration step could be completed in less time, if less sample volume were used, or if a pump were used instead of manually pushing the sample through the filter. It is also noted that Stedtfeld’s breakdown of the times for the process (id.) were 12-15 min for filtration, 10 min for elution, 2 min for combining with premixed reagents and loading into a card, and 45-50 min reaction time. Thus, Stedtfeld disclosed a minimal time of 12 + 10 + 2 + 45 = 69 minutes. However, for samples of less than 100 mL volume, the filtration step would take less time. For example, one could expect that a sample of 25 mL volume could be filtered in one fourth the time as a 100 mL volume (i.e. 3-4 minutes). In this case, Stedtfeld’s method could be performed within 1 hour.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stedtfeld (Environmental Science & Technology, 2014), in view of US Pre-Grant Publication No. US 2005/0123954 A1 to Feldsine.
Re claim 4, Stedtfeld teaches the method of claim 3, but fails to teach the bacteria is selected from the group consisting of Alicyclobacillus, Aeromonas, Bacteroides, Bifidobacterium, Campylobacter, Citrobacter, Clostridia, Enterobacter, Enteroccocus, Escherichia, Eubacterium, Klebsiella, Lactobacillus, Legionella, Listeria, Mycobacterium, Pseudomonas, Raoultella, Salmonella, Shigella, Streptococcus, Vibrio and combinations thereof.  
Feldsine teaches a method of performing a nucleic acid amplification reaction on the nucleic acid from the bacteria (Abstract), including Escherichia or Legionella (para [0062] “the invention may be used to detect any infectious agent……Escherichia coli, enterotoxigenic, E. coli spp., E. coli 0157, E. coli 055:H7, E. coli 0111 and E. coli 0126…Legionella pneumophila”), in an environmental sample (para [0058]). The application of the method of Stedtfeld to Legionella and Escherichia detection would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teachings of Feldsine using known techniques in the art (for example, by using primers specific for the bacteria (para [0010] “performing nucleic acid amplification using one or more primers specific for a polynucleotide of the microorganism in the presence of the complex, and determining the presence of amplified nucleic acids, thereby detecting the presence of the microorganism within the sample”), to produce predictable results, such as to expand the capability of the method of Stedtfeld to detect Legionella and Escherichia in an environmental sample (MPEP 2143 I (D)).

Re claim 5, Stedtfeld teaches the method of claim 3, but does not teach the bacteria is selected from the group consisting of Legionella pneumophila, Legionella longbeachae, Legionella bozemannii, Legionella micdadei, Legionellafeeleii, Legionella dumoffii, Legionella wasdworthii, Legionella anisa and combinations thereof.
Feldsine teaches a method of performing a nucleic acid amplification reaction on the nucleic acid from the bacteria (Abstract), including Legionella pneumophila (para [0062]), in an environmental sample (para [0058]). The application of the method of Stedtfeld to Legionella pneumophila detection would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teachings of Feldsine using known techniques in the art (for example, by using primers specific for the bacteria (para [0010] “performing nucleic acid amplification using one or more primers specific for a polynucleotide of the microorganism in the presence of the complex, and determining the presence of amplified nucleic acids, thereby detecting the presence of the microorganism within the sample”), to produce predictable results, such as to expand the capability of the method of Stedtfeld to detect Legionella pneumophila in an environmental sample (MPEP 2143 I (D)).

Re claim 6, Stedtfeld teaches the method of claim 3, but does not teach the bacteria is Escherichia coli. 
Feldsine teaches a method of performing a nucleic acid amplification reaction on the nucleic acid from the bacteria (Abstract), including E. coli (para [0062]), in an environmental sample (para [0058]). The application of the method of Stedtfeld to E. coli detection would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teachings of Feldsine using known techniques in the art (for example, by using primers specific for the bacteria (para [0010] “performing nucleic acid amplification using one or more primers specific for a polynucleotide of the microorganism in the presence of the complex, and determining the presence of amplified nucleic acids, thereby detecting the presence of the microorganism within the sample”), to produce predictable results, such as to expand the capability of the method of Stedtfeld to detect E. coli in an environmental sample.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stedtfeld (Environmental Science & Technology, 2014), as applied to claim 1 above, and further in view of US Pre-Grant Publication No. US 2009/0253142 A1 to Allawi et al. (hereinafter “Allawi”) and US Pre-Grant Publication No. US 2005/0064432 A1 to Huang et al. (hereinafter “Huang”).
Re claim 19, Stedtfeld teaches the method of claim 1, wherein the nucleic acid amplification reaction comprises a primer at a concentration ranging from at least 4.0 μM to about 7.0 μM (pg 13857, col 1, para 2 “Briefly, primers were dispensed and dehydrated in the reaction wells (during card assembly) to yield 1.6 μM each of FIP and BIP primers, 800 nM each of LB and FB primers, and 200 nM each of F3 and B3 primers, after dissolution of sample.”; note a sum of 1.6 μM each of FIP and BIP primers, 800 nM each of LB and FB primers, and 200 nM each of F3 and B3 primers is 5.2 μM), but fails to teach the nucleic acid amplification reaction comprises a DNA polymerase at a concentration ranging from at least 12 U/reaction to about 21 U/reaction, and a probe at a concentration ranging from at least 3.5 μM to about 7.0 μM.
Allawi teaches a method of nucleic acid amplification (Abstract), wherein the nucleic acid amplification reaction comprises a probe at a concentration of 5µM (para [0201]-[0202] “This example describes a quantitative assay composed of a combination of an INVADER assay and PCR... In this Example, the following six targets were employed: miR-21; miR-126; miR-21; miR-155; U6 RNA; and U24 RNA. The following 10× Oligo mixes were used for each target: reverse primer at 4 μM; forward primer at 4 μM; primer-stacker at 4 μM; probe oligo at 5 μM”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further used a probe at a concentration ranging from at least 1.0 µM to about 14 µM in a nucleic acid amplification, to confirm genuine amplification (para [0009]; para [0023]).
Huang teaches a method of nucleic acid amplification (Abstract), wherein the nucleic acid amplification reaction comprises a DNA polymerase at a concentration of 20 U/reaction polymerase (para [0303] “This example illustrates solid-phase sequence specific amplification by transcription…Single-stranded DNA were created by lambda exonuclease digestion of the restricted human Apo E fragments, as previously described in examples 1 and 2. 1 μg of the single-stranded DNA was annealed to the immobilized primers for 15 minutes at 37° C. in 30 μl of Klenow buffer, followed by primer-extension in 100 μl reaction volume that contained Klenow buffer, 1 mM dNTPs, and 20 units of Klenow DNA polymerase (3′-5′ exo−). Enzyme incubation was for one hour at 37° C. in a humidity chamber”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a DNA polymerase at a concentration of the range ranging from at least 12 U/reaction to about 21 U/reaction for yielding predictable results, for example, to ensure sufficient amount of reagents for the amplification reaction (see MPEP 2143 (I) D).

Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637